DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-99 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, prior art of record does not teach the second polarization switch operable to receive the second diverging image light from the second image light path, and to selectively translate the polarization state of the second image light to one of the first output circular SOP and the second output circular SOP; wherein the first polarization switch and the second polarization switch are located such that the first diverging image light received at the first polarization switch does not overlap with the second diverging image light received at the second polarization switch; and alignment optics configured such that the time-sequential left and right stereo images are overlaid on the cinema projection screen.
Regarding claim 76, prior art of record does not teach A polarization conversion system operable to direct time-sequential left and right stereo images onto an overlapping area of a cinema projection screen, the system comprising: a polarization beam splitter (PBS) operable to receive from a projector lens randomly-polarized, diverging image light bearing the time-sequential left and right stereo images, to direct first diverging image light having a first state of polarization (SOP) along a first image light path, and to direct second diverging image light having a second SOP along a second image light path; a reflector located on one of the first and second image light paths and positioned to receive either of the first diverging image light or the second diverging image light, the reflector positioned so as to direct the received first or second diverging image light toward the cinema projection screen; a first polarization switch located on the first image light path, the first polarization switch operable to receive the first 
Regarding claim 92, prior art of record does not teach A polarization conversion system operable to direct time-sequential left and right stereo images onto an overlapping area of a cinema projection screen, the system comprising: a beam-splitting means for receiving from a projector lens randomly polarized and diverging image light bearing the time-sequential left and right stereo images, so as to direct first diverging image light having a first state of polarization (SOP) along a first image light path, and to direct second diverging image light having a second SOP along a second image light path; a reflecting means, located on one of the first and second image light paths, for receiving either of the first diverging image light or the second diverging image light and reflecting the received first or second diverging image light so that the received first or second diverging image light is directed towards the cinema project screen; a first switching means, located on the first image light path, for receiving the first diverging image light from the first image light path so as to selectively translate the polarization state of the first diverging image light to one of a first output circular SOP and a second output circular SOP; a second switching means, located on the second image light path, for receiving the second diverging image light from the second image light path so as to selectively translate the polarization state of the second image light to one of the first output circular SOP and the second output circular SOP; wherein the first switching means and the second switching means are located such that the first diverging image light received at the first switching means does not overlap with the second diverging image light received at the second switching means; and optic alignment means for aligning the time-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TKO